        IN THE UNITED STATES DISTRICT COURT FOR THE
               SOUTHERN DISTRICT OF ALABAMA
                     SOUTHERN DIVISION

UNITED STATES OF AMERICA                 :

vs.                                      : CRIMINAL NO.: 21-00051-CG-MU

DOMINIC BIBEAU                           :

      Defendant.                         :

                     ACCEPTANCE OF GUILTY PLEA
                     AND ADJUDICATION OF GUILT

      Pursuant to the Report and Recommendation of the United States

Magistrate Judge (Doc. 16) and without any objection having been filed by

the parties, the plea of guilty of the Defendant to Count One of the

Information is now accepted and the Defendant is adjudged guilty of the

offense of possession of a loaded firearm in a school zone in violation of Title

18, U.S.C., § 922(q)(2)(A).

      A sentencing hearing has been scheduled for July 28, 2021, at 9:30

a.m., under separate order. The Defendant is ORDERED to be present for

said hearing.

      DONE and ORDERED this the 12th day of July, 2021.

                              /s/Callie V. S. Granade
                              SENIOR UNITED STATES DISTRICT JUDGE
